DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks page 5, line 7 to page 6, line 3, filed 1 July 2021, with respect to claims 1-10 have been fully considered and are persuasive.  The rejection of claims 1-10 has been withdrawn. 
Allowable Subject Matter
Claims 1-6, 9 and 10 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claim 1 identifies the uniquely distinct feature of an acoustic transducer formed by an air motion transformer having a diaphragm positioned between a pair of pole plates of a magnetic circuit, the diaphragm folded such that the folds form pockets which are next to each other are alternatingly open on one face and the other face of the diaphragm such that the transformation ratio from the diaphragm velocity to the velocity of the air driven by the pockets of the diaphragm in use varies steadily from pocket to pocket across the diaphragm.
The closest prior art, Croft III et al. (US 6201874) Regarding claim 1, Croft discloses a diaphragm for an acoustic transducer which is folded such that the folds form, wherein pockets next to each other are alternatingly open on one face and the other face of the diaphragm but fails to teach an air motion transformer having a diaphragm positioned between a pair of pole plates of a magnetic circuit, the diaphragm folded such that the folds form pockets which are next to each other are alternatingly open on one face and the other face of the diaphragm such that the air motion transformer having a diaphragm positioned between a pair of pole plates of a magnetic circuit, the diaphragm folded such that the folds form pockets which are next to each other are alternatingly open on one face and the other face of the diaphragm such that the transformation ratio from the diaphragm velocity to the velocity of the air driven by the pockets of the diaphragm in use varies steadily from pocket to pocket across the diaphragm. The prior art fails to anticipate or render the independent claim obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN ENSEY whose telephone number is (571)272-7496.  The 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/BRIAN ENSEY/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        8 July 2021